CORRECTED NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3. The composition according to Claim [[2]]1, wherein the lyoprotectant is present in an amount of 2 - 10% of the composition.  

Claim 4. The composition according to Claim [[2]]1, wherein the lyoprotectant is trehalose or trehalose dihydrate.

Claim 13. Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claim amendments and arguments in the response filed 11/30/2020 are found to be persuasive. The amended claimed composition is commensurate in scope to the unexpected improvements in protection from shear forces and freeze-thaw aggregation. In particular the prior art teaches away from combining a phosphate buffer and a lyoprotectant. Claims 1, 3-9, 14 are found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Meera Natarajan/Primary Examiner, Art Unit 1643